RESCRIPT
TANNER, P. J,
The respondent seeks to void the decree allowing the eompalinant temporary alimony by producing an agreement for separation between the parties, in which for the consideration of $75 the complainant agreed to waive her rights to support.
Such agreements are valid if fair and reasonable. We are of the opinion, however, that the sum of $75 was a merely nominal consideration and by no means adequate.
The motion to modify the decree is therefore denied.
Commonwealth of Penn. vs. Smith, 13 Penn. Superior Court, 358.